Citation Nr: 0014507	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of a proper initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Determination of a proper initial (compensable) rating 
for a skin condition.

3.  Determination of a proper initial (compensable) rating 
for malaria.

4.  Entitlement to service connection for arthritis and 
fatigue, to include as secondary to malaria.

5.  Entitlement to service connection for nicotine 
dependence, to include a respiratory condition and a lung 
condition.

6.  Entitlement to service connection for a bilateral knee 
condition.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran perfected an appeal on the rating decision of 
February 1996, which granted him service connection for 
malaria at an noncompensable evaluation.  He also perfected 
his appeal on the rating decision of May 1996 granting him 
service connection for PTSD at 30 percent; the appeal for the 
initial noncompensable evaluation established by an August 
1996 has been perfected.  The veteran amended his claim in 
June 1998 to include claims of entitlement to service 
connection for residuals of smoking, and a bilateral knee 
condition.  The veteran perfected his appeal in January 1999 
when the RO further denied these claims.  The claim is now 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has moderate PTSD symptoms, which include 
flashbacks, nightmares, intrusive thoughts, sleep impairment, 
avoidant thoughts, and a dislike of crowds.

3.  There was no evidence of a residual rash on the veteran's 
skin at a VA examination in September 1998; however, he was 
diagnosed with eczema and he has reported flare-ups of the 
rash.

4.  The veteran had malaria during active service, but the 
competent medical evidence shows that he has no current 
residuals.

5.  The veteran has not presented competent medical evidence 
that he has arthritis and fatigue due to his malaria, and 
there is no evidence etiologically relating arthritis and 
fatigue to active service.

6.  The veteran has not presented competent medical evidence 
that his nicotine dependence is etiologically related to 
active service; moreover, he has not presented competent 
medical evidence of a current lung or respiratory condition.

7.  The veteran has not presented competent medical evidence 
that he currently has a bilateral knee condition or that any 
current condition is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a proper initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
(4.132, Diagnostic Code 9411 prior to and from November 7, 
1996) (1999).

2.  The criteria for a proper initial rating (compensable) 
rating for a skin condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7806 (1999).

3.  The criteria for a proper initial rating (compensable) 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, 
Diagnostic Code 6304 (1999).

4.  The claim of entitlement to service connection for 
arthritis and fatigue, to include as secondary to malaria, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
nicotine dependence, to include a respiratory condition and a 
lung condition, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim of entitlement to service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial rating is plausible and capable of 
substantiation; thus, it is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 
12 Vet.App. 119, 126 (1999).  When a veteran submits a well-
grounded claim, the VA must assist him in developing facts 
pertinent to that claim.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and no further assistance to the veteran is required 
to comply with 38 U.S.C.A. § 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet.App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet.App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when the law or regulations change after a claim 
has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board has evaluated 
the veteran's service-connected PTSD under the old criteria 
prior to November 7, 1996, and under both the old and the new 
criteria from November 7, 1996.

Service connection was established for PTSD under Diagnostic 
Code (DC) 9411 at a 30 percent evaluation in May 1996, 
effective from the date of the veteran's July 1995 claim.  
Under the criteria in effect before November 7, 1996, a 30 
percent evaluation was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  A total rating required total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior, 
and the veteran must have been demonstrably unable to obtain 
or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

The veteran reported during a VA PTSD examination in March 
1996 that while he was in the Republic of Vietnam, he went on 
numerous patrols and that he witnessed his junior officer 
killed in close proximity.  He witnessed other deaths, 
including the deaths of friends and a Vietnamese girl of 
about 12 years who was inadvertently killed when she crossed 
a perimeter in a search for food.  After the veteran's 
military service, he had recurrent dreams that presented 
themselves about twice per month.  He also had flashbacks of 
combat episodes that occurred about every two to three 
months.  The veteran reported feelings of apprehension, 
hyper-vigilance, exaggerated startle response of moderate 
severity.  He said he had problems with irritability, but he 
did not have amnesia or restriction of judgment or affect.  
The veteran's wife apparently reported that the veteran's 
irritability had interfered with their relationship; the 
examiner stated that the marriage, however, remained stable.  
On mental status examination, the veteran was well oriented 
to person, time, and place, he exhibited a friendly and 
cooperative manner and he showed no indication of having a 
personality that allowed for misrepresentation.  His affect 
was full with mild anxiety, his mood appeared stable, and he 
had no prominent depression.  He was able to reach a goal 
idea without difficulty.  Abstract conceptualizations were 
done without impairment.  His recent and remote memory were 
intact.  His fund of general information was good and his 
cognitive skills were intact.  The examiner stated that the 
veteran's intelligence was above average and there was no 
evidence of any underlying psychotic thought process.  The 
veteran denied delusions and hallucinations and his judgment 
and insight were unimpaired.  The examiner diagnosed PTSD, 
chronic, but moderate severity.  

In this case, the Board concludes that the competent medical 
evidence of record warrants a 30 percent evaluation under the 
criteria before November 7, 1996.  Although the veteran 
complained of increased irritability during the March 1996 VA 
examination, it appeared to the examiner as though the 
veteran's marriage was stable.  More importantly, the 
examiner characterized the veteran's symptoms as moderate.  
In fact, the veteran's affect was full with only mild anxiety 
during the March 1996 examination.  Although the veteran had 
nightmares about Vietnam about twice a month, he had no 
prominent depression and his cognitive skills were intact.  
As such, the Board cannot justify a finding that the 
veteran's ability to establish and maintain effective 
relationships with people was considerably impaired.  In this 
regard, the veteran's memory was intact, his fund of general 
information was good, and his intelligence was above average.  
Although the veteran's PTSD was diagnosed as chronic, the 
examiner specifically stated that it was moderate in nature; 
an initial evaluation in excess of 30 percent does not 
therefore more closely approximate his PTSD symptoms.  
Moreover, the veteran's PTSD did not seem to be causing 
considerable impairment despite the symptoms of hyper-
vigilance, exaggerated startle response, recurrent thoughts, 
and nightmares.  In light of the foregoing analysis, the 
Board concludes that an initial evaluation in excess of 30 
percent is not warranted for the PTSD symptoms under the 
criteria before November 7, 1996.

Since the criteria changes on November 7, 1996, the VA has 
afforded the veteran several examinations for his PTSD.  The 
Board must analyze the veteran's PTSD symptoms since November 
7, 1996 under both the criteria before the changes and the 
criteria subsequent to the changes because they were changed 
during the pendency of the appeal.  Under the criteria in 
effect as of November 7, 1996, a 30 percent evaluation is 
warranted for PTSD causing occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 
(1999).

The VA examined the veteran for PTSD in June 1998.  He 
reported that the frequency of his nightmares had increased 
to every other night.  The veteran stated that the frequency 
of his flashbacks was variable; sometimes he had them every 
other day, sometimes they occurred only once per month.  The 
veteran indicated he performed avoidance activities in 
situations that could arouse recollections of his tour of 
duty in Vietnam.  He also reported diminished interest in 
activities, and he had a moderately exaggerated startle 
response, hyper-vigilance, and difficulty in concentrating.  
The veteran's mood shifts were moderately severe, along with 
irritability.  On mental status examination, the veteran was 
oriented to time, place, and person.  His affect was 
moderately anxious, and he was moderately depressed.  
However, there was no evidence of any fragmentation of 
thought or tangential thinking, and the veteran did not have 
an underlying psychotic thought process.  He was able to do 
abstract conceptualizations properly.  His fund of general 
information was above average and his intelligence was above 
average.  His recent and remote memories were not impaired 
and he could do mathematic computations.  Obsessive 
compulsive ideation was absent and his insight and judgment 
were intact.  The examiner indicated that the veteran's PTSD 
symptoms continued to be moderate in severity with recurrent 
traumatic memories and dreams, continued hyper-vigilance and 
an exaggerated startle response.  The examiner noted that the 
veteran's PTSD and depression had not received any clinical 
treatment.  The examiner diagnosed a Global Assessment of 
Functioning (GAF) score of 65.

A PTSD examination report of March 1999 shows that the 
veteran was a farmer and that he had three children.  He 
denied an active social life, although he occasionally fished 
for recreation.  The veteran said that he was easily startled 
and that he had little sleep.  He also reported that he could 
handle normal noises like thunderstorms or fireworks, but he 
did not celebrate any war-related anniversaries.  The veteran 
was quite pleasant and cooperative on mental status 
examination.  His thought process was acceptable with 
indication of good insight and judgment.  He had no 
hallucinations or delusions, and he denied suicidal and 
homicidal ideation.  He was oriented times three and he had 
good attention and concentration.  His speech was clear, 
fluent, coherent, and logical.  His affect was appropriate 
and he had no indications of any panic attacks during the 
interview.  The veteran reported incidences of flashbacks, 
sleep impairment, and nightmares about one per month.  The 
examiner diagnosed PTSD, prolonged, mild to moderate, and he 
assessed the veteran's GAF at 70.

An April 1999 letter from the Vet Center in Lincoln, 
Nebraska, shows that the veteran experienced a number of 
traumatizing events during his service in Vietnam.  The 
veteran stated that he had been at the butcher shop a few 
weeks prior to the examination, and he had to stop his work 
because it was traumatic and reminded him of Vietnam.  He 
also reported serious nightmares, intrusive thoughts, and 
avoiding crowds.

Considering this information, the Board finds that the 
veteran's symptoms are not productive of an evaluation in 
excess of 30 percent under either the criteria prior to 
November 7, 1996 and under the criteria from that time.  
Although the veteran witnessed the death of a small girl and 
the deaths of many friends during his time in Vietnam, his 
judgment and insight were intact at the June 1998 VA 
examination.  Moreover, he did not appear to be depressed at 
that time, and his fund of information and memory were 
intact.  These facts do not support a finding of considerable 
industrial impairment warranting a rating in excess of 30 
percent.  Most importantly, the examiner specifically stated 
that the veteran's PTSD symptoms continued to be moderate in 
severity, and he diagnosed a GAF score of 65.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), a GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  In this regard, the Board must 
conclude that mild symptoms exhibited by the GAF score in 
March 1999 do not reflect that the veteran should be rated in 
excess of 30 percent under either criteria.  This finding is 
corroborated by the assessment that the veteran's PTSD 
symptoms were moderate as of the March 1999 examination.  As 
such, the veteran's PTSD symptoms do not warrant an 
evaluation in excess of 30 percent under both criteria.

The Board also notes that the veteran has maintained his 
marriage and he has managed to raise three children.  He has 
also been a farmer, and although he has hyper-vigilance and 
an exaggerated startle response, he stated that he could 
handle normal noises in March 1999.  Moreover, his thought 
process was normal and he denied suicidal and homicidal 
ideation.  Even though the veteran indicated that he had 
nightmares, he did not show any signs of panic attacks during 
the interview.  The veteran apparently showed signs of 
improvement because the examiner in March 1999 specifically 
stated that his PTSD, while prolonged, was only mild to 
moderate in severity, and the veteran's GAF score had 
improved by five points.  In other words, the veteran's GAF 
score now reflects that he is at the high end of having only 
some mild symptoms.  Additionally, the record reflects that 
the veteran has not sought treatment for his PTSD since his 
active service on either an inpatient or an outpatient basis.  
In light of the foregoing facts, the Board finds that a 
rating in excess of 30 percent is not warranted by the 
clinical evidence of record under the criteria before and 
from November 7, 1996.

Skin condition

Reasonable doubt was resolved in the veteran's favor for the 
veteran's skin condition in August 1996, and he was granted 
service connection for the skin condition from July 1995 at a 
noncompensable evaluation under DC 7806.  Under DC 7806, a 
zero percent evaluation is warranted with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation is warranted with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the maximum allowable under the schedule, is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, DC 7806 (1999).

During a VA examination in October 1995, the examiner stated 
that the veteran's skin on his upper and lower limbs was 
normal, and the hair was normal.  The dorsalis pedis pulses 
were palpable on both sides.  On the left foot there were 
some skin lesions which were superficial in nature on the 
dorsum of the left foot.  On the right side, there was one 
spot, about half a centimeter of a skin lesion which was very 
superficial, and there was no discharge.  On the left side as 
well, there was no discharge or inflammatory process.  The 
examiner stated that except for the skin lesion on the left 
foot of the dorsum which was superficial in nature with no 
discharge and some skin breakdown present, there was no 
evidence of circulation compromise above the ankle.

At a VA skin examination in March 1996, the veteran reported 
that while serving in the Republic of Vietnam, he was 
afflicted with multiple skin problems; he cited ringworm, 
jungle rot and other skin problems that caused him rashes and 
persistent itching.  The veteran indicated that most of the 
problems cleared up "quite nicely" and he had no residual 
problems with the exception of a persistent erythematous rash 
which effected the lower extremities most noticeably in the 
summertime.  The veteran reported that pieces of his skin 
would actually denude upon removing his socks.  The veteran 
further indicated that he did not use swimming pools.  The 
veteran submitted some photographs of his feet that have been 
associated with the record.  The examiner stated that as 
could be garnered from the photographs, the veteran had 
several areas of irregular bordered erythematous dry pruritic 
rash with minimal amount of localized inflammation about the 
rash area.  The left lower extremity was involved more so 
than the right with extension up the pretibial area on the 
left.  The examiner diagnosed persistent pruritic rash (doubt 
chloracne).  The examiner also attached an addendum to the 
report stating that it should have been noted that the 
veteran was scheduled to see a dermatologist in April 1996, 
and that he had not seen a dermatologist in 25 years.

According to a progress note of April 1996, the veteran had a 
rash on his feet in the summer.  A physical examination of 
the veteran's feet confirmed that there was a rash on his 
feet and ankle.  The examiner diagnosed contact allergic 
dermatitis.

At a VA examination in September 1998, the veteran again 
indicated that during active service he had problems with 
rashes on his chest, axillary regions and lower extremities, 
but the rash cleared up later.  The veteran had a recurrence 
of the rash after service, but he did not seek medical care 
and he used rubbing alcohol to stop the itching.  The veteran 
indicated that the rash worsened during summer months.  
Physical examination of the rash showed no evidence of 
residual on the chest, back, axilla, or legs.  There was 
slight erythematous scaling on the heels of both feet and a 
scratch mark on the dorsum of the left foot.  The examiner 
stated that there was no ulceration or weeping lesions in 
between the toes, and he diagnosed eczema.

The Board must conclude that a compensable evaluation is not 
warranted under DC 7806 because the area which the veteran 
has stated has been affected is an unexposed area of his 
body-his ankles and feet.  According to the proper 
Diagnostic Code, a 10 percent evaluation is warranted only 
with an exposed surface or extensive area.  Thus, the 
veteran's eczema has been properly rated at a noncompensable 
level.  Although he had extensive skin problems during his 
tour in Vietnam, his problems healed "quite nicely" after 
his service with the exception of the foot and ankle skin 
pruritic rash, and the veteran did not require treatment 
until October 1995.  The record clearly shows that the 
veteran has a persistent rash on his lower extremities; 
however, the rash is on an unexposed area and does not appear 
to be noticeable in the wintertime.  As such, the Board must 
deny an initial compensable evaluation for a skin condition.

Malaria and arthritis and fatigue as secondary to malaria

Service connection was established for malaria in February 
1996 under DC 6304 at a noncompensable evaluation because 
there were no residuals on VA examination in October 1995.  
During the October 1995 examination, the veteran complained 
of occasional chills and sweating at nighttime without 
headaches or diarrhea.  The veteran said it usually happened 
about once per week, sometimes once per month, and sometimes 
he went for years without chills or sweats.  The examiner 
diagnosed no evidence of malaria or other symptoms of the 
disease present.

During a VA examination in September 1998, the veteran stated 
that he experienced intermittent chills and sweating whenever 
he had a slight fever due to a cold, but usually he did not 
seek medical attention because the symptoms subsided with 
time.  The veteran reported no accompanying symptoms.  He had 
no jaundice, vomiting, diarrhea, or joint swelling 
accompanying the febrile episodes.  No malaria smear was done 
in connection with the September 1998 examination, but the 
examiner noted that the veteran had previous malaria smears 
done twice in 1995 and they had detected no malaria forms at 
that time.  The examiner diagnosed a history of malaria.

Because these examinations show that the veteran has no 
residuals from his malaria during service, a noncompensable 
evaluation only is warranted for malaria.  Both VA examiners 
stated that there were no residuals of malaria, and although 
the veteran's reported history is credible, the malaria 
smears in 1995 did not show malaria forms.  As such, there is 
no evidence of an active disease despite the veteran's 
history of malaria.  The Board therefore finds that a 
compensable evaluation for malaria is not warranted under DC 
6304.

The veteran has also claimed that he has arthritis and 
fatigue, to include as secondary to malaria, but he has not 
presented competent medical evidence of any current condition 
that is related to his history of malaria.  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board notes that the VA examiners in October 1995 and 
September 1998 did not offer any opinion that the veteran had 
arthritis and fatigue or that arthritis and fatigue were due 
to or aggravated by a history of malaria.  There is no other 
competent medical evidence associated with the claims file 
that reflects such a finding, and there has been no nexus 
opinion offered that if the veteran has arthritis and 
fatigue, those conditions were caused or aggravated by 
malaria.  Instead, the record reflects two VA examination 
reports that the veteran does not currently have any 
residuals of malaria.  The Board must therefore deny the 
claims of service connection for arthritis and fatigue as 
secondary to malaria.

Nicotine dependence

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Before the Board 
begins its analysis in this regard, it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board will cite these guidelines because of the specific 
nature of this claim and in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet.App. 
69 (1995).  In this regard, the Board is bound in its 
decisions by the precedent opinions of VA General Counsel.  
See 38 U.S.C.A. § 7104(c).  General Counsel prepared 
VAOPGCPREC 19-97 in response to an inquiry regarding under 
what circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine-
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold. Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

As an initial matter, the Board notes that the veteran has 
not presented competent medical evidence that he currently 
has either a lung condition or a respiratory condition.  
Moreover, the veteran's service medical records are silent as 
to treatment for nicotine dependence during the veteran's 
active service.  The Board has further examined the veteran's 
separation examination, which is also silent as to any 
nicotine dependence.  Thus, the Board must conclude that the 
veteran has presented no evidence which shows that any 
current nicotine dependence arose during his active service.  
The veteran has also failed to meet his initial burden of 
submitting competent medical evidence of a current lung or 
respiratory condition.  As such, this portion of the claim 
must be denied as not well grounded.  In this regard, the 
Board finds that there is no evidence of nicotine dependence 
incurred during active service and that there is no evidence 
that the veteran has a lung condition or that any current 
condition is related to active service on a secondary basis.

Bilateral knee condition

The veteran has further claimed that he walked in the field 
for nine months during his tour in Vietnam with an M-60 
machine gun.  The veteran believes that he developed a 
bilateral knee condition as a result of his active service.  
A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  He must present competent medical 
evidence of a current disability.  He must produce medical 
or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

A review of the veteran's service medical records shows that 
the veteran did not receive treatment for a bilateral knee 
condition or arthritis during his active service, and no 
bilateral knee condition was noted on the veteran's 
separation examination.  Although the RO sent the veteran a 
letter requesting medical evidence in September 1998, no 
reply was received.  Consequently, there is no current 
medical evidence that the veteran currently has a bilateral 
knee condition or arthritis, or any competent medical 
evidence that any current condition is etiologically related 
to active service.  Although the veteran believes that 
carrying around an M-60 for nine months caused a bilateral 
knee condition, he is not qualified to offer an opinion on a 
question that requires a medical determination.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Board also recognizes that the veteran has requested an 
advisory independent medical opinion, adequate reasons and 
bases, and a thorough and contemporaneous examination.  
According to VA regulation, an opinion of an independent 
medical expert may be obtained in cases where the medical 
issue under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an 
independent medical expert.  38 C.F.R. §§ 3.328, 20.901.  In 
this case, the Board finds that the issue is neither complex 
nor controversial as to justify the solicitation of an 
opinion from an independent medical expert.  Moreover, these 
are ancillary issues to the veteran's underlying claims, and 
may be contested only as part of an appeal on the merits of 
the decision rendered on the primary issues by the agency of 
original jurisdiction.  See 38 C.F.R. § 3.328.  Similarly, 
the adequacy of the reasons and bases of a decision denying a 
benefit may be contested only as a part of an appeal on the 
merits of the decision rendered on the primary issues.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make it well grounded.  As such, there is 
no additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for the 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.



ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial (compensable) rating for a skin condition is 
denied.

An initial (compensable) rating for malaria is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for arthritis and fatigue, to include 
as secondary to malaria, is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for nicotine dependence, to include a 
respiratory condition and a lung condition, is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for a bilateral knee condition is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

